     Case 2:19-cv-01430-MCE-AC Document 27 Filed 08/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                     No. 2:19-cv-1430 MCE AC P
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    J. LYNCH, et al.,
15                        Defendants.
16

17          Plaintiff is a former state prisoner proceeding without counsel in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit from a

19   settlement conference. Therefore, this case will be referred to Magistrate Judge Kendall J.

20   Newman to conduct a settlement conference on October 7, 2021, at 1:30 p.m. The settlement

21   conference will be conducted by remote means, with all parties appearing by Zoom video

22   conference.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

25   Newman on October 7, 2021, at 1:30 p.m. The settlement conference will be conducted by

26   remote means, with all parties appearing by Zoom video conference.

27          2. A representative with full and unlimited authority to negotiate and enter into a binding

28   ////
                                                       1
     Case 2:19-cv-01430-MCE-AC Document 27 Filed 08/13/21 Page 2 of 3


 1   settlement on the defendants’ behalf shall attend in person.1
 2          3. Those in attendance must be prepared to discuss the claims, defenses and damages.
 3   The failure of any counsel, party or authorized person subject to this order to appear in person
 4   may result in the imposition of sanctions. In addition, the conference will not proceed and will be
 5   reset to another date.
 6          4. The parties are directed to exchange non-confidential settlement statements seven days
 7   prior to the settlement conference. These statements shall simultaneously be delivered to the
 8   court using the following email address: kjnorders@caed.uscourts.gov. If plaintiff does not have
 9   access to the internet, plaintiff shall mail his non-confidential settlement statement Attn:
10   Magistrate Judge Kendall J. Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA
11   95814 so that it arrives at least seven (7) days prior to the settlement conference. The envelope
12   shall be marked “SETTLEMENT STATEMENT.” The date and time of the settlement
13   conference shall be prominently indicated on the settlement statement. If a party desires to share
14   additional confidential information with the court, they may do so pursuant to the provisions of
15   Local Rule 270(d) and (e).
16   ////
17   ////
18
     1
19     While the exercise of its authority is subject to abuse of discretion review, “the district court has
     the authority to order parties, including the federal government, to participate in mandatory
20   settlement conferences . . . .” United States v. United States Dist. Court for the N. Mariana
     Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the district court has broad authority
21   to compel participation in mandatory settlement conference[s].”). The term “full authority to
22   settle” means that the individuals attending the mediation conference must be authorized to fully
     explore settlement options and to agree at that time to any settlement terms acceptable to the
23   parties. G. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited
     with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The
24   individual with full authority to settle must also have “unfettered discretion and authority” to
     change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216
25   F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person
     with full settlement authority is that the parties’ view of the case may be altered during the face to
27   face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
     amount or sum certain can be found not to comply with the requirement of full authority to settle.
28   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                          2
     Case 2:19-cv-01430-MCE-AC Document 27 Filed 08/13/21 Page 3 of 3


 1          5. Judge Newman or another representative from the court will be contacting the parties
 2   by telephone approximately two weeks prior to the settlement conference to ascertain each party’s
 3   expectations of the settlement conference.
 4   DATED: August 12, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
